COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ANTONIO MEJIA RUIZ,                                          No. 08-14-00026-CR
                                                §
                  Appellant,                                     Appeal from the
                                                §
 v.                                                        296th Judicial District Court
                                                §
                                                             of Collin County, Texas
 THE STATE OF TEXAS,                            §
                                                             (TC# 296-82375-2012)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below, in accordance with our opinion.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MAY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.